Citation Nr: 0014744	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of entitlement to nonservice-connected 
pension.  A notice of disagreement was submitted in December 
1998.  A statement of the case was issued in January 1999.  
The veteran filed his substantive appeal in February 1999.  


REMAND

The veteran's claim for a permanent and total disability 
rating for pension purposes is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran meets the active duty requirements for basic 
eligibility for VA pension benefits, since he served on 
active duty for a period of ninety consecutive days or more 
during a period of war.  See 38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j)(1) (West 1991).  In addition, he has presented a 
claim that is plausible.  Therefore, VA has a duty to assist 
a claimant in the development of facts pertinent to his or 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999)  From a careful review of the evidence in 
this case, the Board has determined that there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to appellate review of the 
veteran's claim.  

Several cases have been decided by the United States Court of 
Appeals for Veterans Claims (Court) which significantly 
impact the issue of nonservice-connected pension.  In Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992), the Court held 
that in determining whether a permanent and total rating for 
pension purposes is warranted, it is necessary to rate each 
disability separately and assess the claim on a schedular 
basis, as well as on an extraschedular basis.   In Brown v. 
Derwinski, 2 Vet. App. 444, 446-47 (1992), the Court held 
that a pension claim must be considered under both the 
average person standard and the unemployability standard.  
See also 38 U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. §§ 
3.321, 4.17 (1997). Complete development in conformity with 
the points addressed in Roberts and Brown should be 
accomplished.

The RO's most recent evaluation of the veteran's nonservice- 
connected disabilities is set forth in the November 1998 
rating decision.  The nonservice-connected disabilities 
include: bilateral pes planus, rated as noncompensable; 
bursitis and degenerative joint disease as residuals of right 
shoulder strain, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; glaucoma, rated as 20 percent 
disabling; arthritis of both hands, rated as 20 percent 
disabling; and diabetes mellitus, rated as 20 percent 
disabling.  The combined evaluation equals 60 percent.  
However, it is noted that in the March 1996 report, the 
examiner referred to the right elbow in addition to the right 
shoulder. 

As noted, some of the nonservice-connected disabilities are 
orthopedic conditions.  In evaluating increased rating claims 
for orthopedic disabilities, the Board observes that the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time. 

Under appropriate circumstances, the VA duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, VA examinations were accomplished in March 1996 
and September 1998.  However, a examination with regard to 
the veteran's pes planus was not performed.  Also, the 
considerations set forth in DeLuca were not fully addressed 
with regard to the orthopedic conditions (hands, right 
shoulder, right elbow).  Finally, because a VA provider has 
described the veteran as unemployable due to multiple medical 
problems (April 1998 outpatient treatment), consideration 
should be given under 38 C.F.R. § 3.321(b)(2) (1999) to an 
extraschedular permanent and total disability rating.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for his claimed nonservice-
connected disabilities.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
needed release forms, the RO should 
directly contact the medical providers 
and obtain reports not already of record.  
Once all records have been secured, they 
should then be associated with the claims 
folder.

2.  The veteran should be afforded a 
general medical examination as well as 
special examinations to assess the 
nature, severity, and manifestations of 
all disabilities that may be present.  It 
is imperative that the examiner review 
the entire claims folder in connection 
with the examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated tests 
should be conducted and any additional 
indicated special examinations should be 
accomplished.  The examiner(s) should 
render an opinion as to what effect the 
disabilities diagnosed have on the 
veteran's ability to work, and state 
whether the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  The 
factors upon which the opinions are based 
should be set forth.

3.  Regarding the examination of 
orthopedic disabilities, such tests as 
the examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the ranges of motion and stability of the 
affected areas.  All findings should be 
reported.  The orthopedic examiner should 
also be asked to determine whether each 
affected area exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to each disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  When the above developments have been 
completed, the case should again be 
reviewed by the RO.  A rating action 
should be prepared which lists all of the 
veteran's disabilities and the percentage 
evaluation assigned each one.  The RO 
should review and evaluate the orthopedic 
disabilities in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Consideration 
should be given to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(2). 

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which includes a 
recitation of the percentage rating for 
each diagnosed disability; cites the 
appropriate diagnostic codes and provides 
a discussion of their applicability to 
the veteran's disabilities; and discusses 
the application of the two standards 
(average person and unemployability under 
38 U.S.C.A. § 1502(a) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, and 4.17 (1999)) 
by which a permanent and total disability 
rating for pension purposes may be 
assigned.  Where applicable, the RO 
should determine whether any of the 
disabilities are the result of the 
veteran's willful misconduct.  The 
veteran and his representative should 
then be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


